PER CURIAM.
This matter is before the court on appeal from an order denying relief pursuant to-petition filed under Criminal Procedure Rule No. 1, F.S.A. ch. 924 Appendix. Transcript of record of the trial is included in the record before this court.
*337The defendant John Henry Bell was found guilty by a jury of robbery, and was sentenced to life imprisonment in the state penitentiary. He was represented by counsel at the trial. He did not appeal. The motion is directed to the insufficiency of the evidence to sustain the conviction and sentence and alleged false swearing of certain witnesses.
The appellant’s motion reveals no basis upon which the trial judge should have granted relief. His action in declining to do so was proper. Austin v. State, Fla.App.1964, 160 So.2d 730.
Affirmed.
SMITH, C. J., and SHANNON and ANDREWS, JJ., concur.